Citation Nr: 0319476	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-23 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

3.  Entitlement to an effective date earlier than November 
10, 1997 for a grant of service connection for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from March 1972 to February 
1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
in view of its decision to grant a 100 percent schedular 
rating for the veteran's bipolar disorder, the issue of 
entitlement to a 100 percent rating based on unemployability 
has now been rendered moot.  This will be addressed more 
fully below.

The Board further notes that the veteran filed a notice of 
disagreement with the initial rating for his bipolar 
disorder, and that as a result, it is necessary that the 
Board consider entitlement to an increased evaluation for any 
period subsequent to the effective date for service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's service-connected bipolar disorder is 
manifested by symptoms that are productive of total 
occupational and social impairment.

2.  As the Board has granted a 100 percent schedular rating 
for the veteran's service-connected bipolar disorder, there 
is no longer a controversy regarding the issue of entitlement 
to a total schedular rating for compensation purposes based 
on individual unemployability due to service-connected 
disability.  

3.  By a rating decision in November 1998, service connection 
for bipolar disorder was granted and assigned a 30 percent 
rating, effective from October 10, 1997.  The effective date 
was subsequently corrected to November 10, 1997 in a rating 
decision June 1999, as this was the actual date of the 
veteran's application to reopen the claim after the Board's 
denial of the claim in November 1988.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent disability 
rating for bipolar disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Codes 9400 and 9411 (2002).

2.  There is no longer an issue of fact or law pertaining to 
a claim for Department of Veterans Affairs (VA) benefits 
before the Board as to entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2002).

3.  The criteria for an effective date prior to November 10, 
1997 for a grant of service connection for bipolar disorder 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first notes that the claims have already been 
developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  The veteran has been 
furnished with appropriate VA mental disorders examinations 
to assess the severity of his bipolar disorder and the record 
contains extensive treatment records that further enable the 
Board to properly assess the level of disability associated 
with his psychiatric disability.  

There is also no indication in the record that there are any 
outstanding relevant treatment records or other documents 
that have not been obtained or that are not adequately 
addressed in documents and records that are already in the 
claims file.  Moreover, the Board notes that the veteran has 
clearly been placed on notice of the evidence and criteria 
necessary to warrant entitlement to a higher rating or 
earlier effective date in the September 1999 statement of the 
case.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In view of the fact that the veteran's claim for an earlier 
effective date will be decided as a matter of law, there is 
also no reasonable basis to believe that further development 
would substantiate the claim under the VCAA.  More 
specifically, the Board finds that the veteran's contentions 
that the grant of service connection should be effective from 
his discharge from service or at least his initial award of 
Social Security Administration (SSA) benefits in 1982 involve 
a dispute with respect to the application of law to 
undisputed facts.  

Finally, as a result of the Board's decision to grant the 
veteran a 100 percent schedular rating for his bipolar 
disorder, the Board's action in proceeding to a decision on 
the merits on this claim without further notice and/or 
development cannot be considered prejudicial to the veteran.  
Accordingly, based on all of the foregoing, the Board finds 
that further notice and/or development in this matter is not 
required under the VCAA.


I.  Entitlement to a Rating in Excess of 30 percent for 
Service-Connected Bipolar Disorder

A hospital discharge summary from May 1997 reflects diagnoses 
that included schizoaffective disorder and rule out bipolar 
disorder, manic, rapid cycling, with psychosis.  It was noted 
that the veteran's psychosocial stressors were severe with 
chronic social and occupational problems, and that his global 
assessment of functioning (GAF) scale scores were 30 on 
admission, as high as 50 in the previous year, and 40 on 
discharge.

VA outpatient records from October 1997 reflect that the 
veteran was receiving ongoing treatment at B. Hospital.

VA mental disorders examination in May 1998 revealed that the 
veteran reported drug-related admissions at B. Hospital in 
April and May 1998.  It was also indicated that the most 
consistent diagnosis was bipolar disorder and that he had not 
been meaningfully employed since 1982.  The veteran described 
his main problems as rapid racing thoughts, mood swings, 
polysubstance abuse, and aggressive behavior.  Mental status 
examination revealed that the veteran's affect was tense and 
angry and that his mood was somewhat contentious.  His 
judgment and insight were considered marginal at best.  The 
Axis I diagnosis included bipolar disorder and the veteran 
was assigned a GAF of 40.  

A June 1998 private psychological evaluation revealed that 
the veteran had reportedly been in and out of treatment 
centers and hospitals over the previously 20 years and that 
there was no doubt that the veteran suffered from a bipolar 
disorder.  The Axis I diagnosis included bipolar disorder and 
the veteran was assigned a GAF of 60 for current functioning.

Hospital records from M. Hospital for the period of August to 
December 1999 reflect that in August 1999, the veteran was 
admitted with problems of depression and suicidal ideas.  His 
GAF on admission was 40 and over the previous year, 60.  When 
discharged in September 1999, he was assigned a GAF of 60.  
His diagnoses included bipolar disorder, depressed episode, 
and polysubstance abuse.  The records indicate that he was 
thereafter admitted into a partial hospitalization drug 
program at M. Hospital.  The Axis I diagnosis again included 
bipolar disorder and he was discharged from this 
hospitalization in October 1999 with a GAF of 65.  These 
records reflect an additional admission in December 1999, at 
which time it was noted that the veteran had become depressed 
and suicidal the previous week.  His GAF on this admission 
was noted to be 50 and on discharge, 60.  

At the veteran's personal hearing in February 2000, the 
veteran testified about the symptoms of his disorder, which 
included problems with anger.

VA mental disorders examination in April 2000 revealed that 
the veteran reported that he cycled almost every day between 
depression and being angry and irritable.  The examiner 
concluded that the veteran was probably employable if he did 
not take drugs or alcohol, noting that he worked one week a 
Target over Christmas, but also noting that he had a problem 
with bipolar.  The diagnosis was bipolar disorder, chronic, 
moderate.  The examiner assigned a GAF of 51.

VA outpatient treatment records for the period of October 
2000 to November 2001 indicate that in October 2000, it was 
noted that the veteran's bipolar disorder had interfered with 
his ability to work, even after he stopped using cocaine.  
Episodes of this condition were noted to have interrupted his 
career in the past and symptoms included depression, 
decreased concentration, reduced energy, and easy 
fatigability.  In the assessment, it was noted that the 
veteran had made an effort to obtain employment but that his 
bipolar disorder still interfered with his ability to find 
and retain employment.  In February 2001, it was indicated 
that the veteran's bipolar disorder still interfered with his 
ability find gainful employment.  The veteran was assigned a 
GAF of 20.  In June 2001, it was noted that the veteran had 
been compliant with his medications but still needed to 
develop new relationships.  In November 2001, it was 
indicated that the veteran continued to be drug free, 
however, he was still assigned a GAF of 24.

The veteran's service-connected bipolar disorder has been 
evaluated as 30 percent disabling pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, under the "new" criteria for 
neuropsychiatric disabilities which took effect on November 
7, 1996.  As the veteran's claim for service connection for 
bipolar disorder was filed in November 1997, the evaluation 
of the veteran's bipolar disorder will be based on 
consideration of only the "new" criteria.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The veteran has not been meaningfully employed since 1982, 
and while he has recently made an effort to find employment, 
outpatient examiners have noted that his bipolar disorder 
continues to interfere with his ability to obtain and retain 
gainful employment, despite the veteran's abstention from 
drug use.  In addition, although examiners in 1999 assigned 
GAF scores as high as 65, and the veteran was assigned a GAF 
of 51 at the time of his most recent VA examination in April 
2000, examiners since 1997 have consistently noted the 
veteran's problems with irritability and anger, and assigned 
GAF scores of 40 in 1998, 40 during 1999, and as low as 20 in 
2001.  

The Board is also impressed by the fact that although the 
veteran has engaged in an effort to stay drug free in the 
process of seeking out possible employment, it is apparent 
that he has still been unable to find employment solely as a 
result of his bipolar symptoms.

Thus, as a result of all of the evidence of record, the Board 
finds that the veteran is entitled to a 100 percent 
disability evaluation.  The record indicates very few hobbies 
or outside interests, and although the veteran has recently 
expressed the desire to develop new relationships, the record 
as a whole is reflective of limited social contact, and found 
to be indicative of significant social impairment.  The 
veteran also experiences difficulty sleeping, anger 
outbursts, easy irritability, and other symptoms that have 
been related solely to his bipolar disorder.  Therefore, the 
Board is persuaded that the veteran's bipolar disorder, when 
viewed longitudinally, is manifested by the type of gross 
impairment in thought processes or communication and 
inappropriate behavior consistent with total occupational and 
social impairment under the "new" criteria for 
neuropsychiatric disabilities which took effect on November 
7, 1996.  Accordingly, a 100 percent rating is in order.  
38 C.F.R. § 4.130, Diagnostic Code 9411.


II.  Entitlement to a Total Disability Rating Based on 
Individual Unemployability Due to Service-Connected 
Disability

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a) (West 2002).

All questions in a matter which under sections 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a) (2002).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105 (West 2002).

Earlier in this decision the Board granted entitlement to a 
total schedular rating for the veteran's service-connected 
bipolar disorder.  The determination in essence has rendered 
moot the remaining issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability, since a total rating based on 
individual unemployability due to service-connected 
disability is assignable only if the schedular rating is less 
than total.  38 C.F.R. § 4.16 (2002).  The Board is, however, 
required to provide reasons and bases for its determination.  
Zp v. Brown, 8 Vet. App. 303 (1995).  

In essence, with the grant of a total schedular disability 
rating for his service-connected psychiatric disability, 
there no longer exists and case or controversy as to the 
disability rating.  Entitlement to a 100 percent disability 
rating based on individual unemployability is viewed as an 
intertwined issue since both bases of entitlement would 
produce a 100 percent rating. 

Also, employability is a significant factor in the schedular 
rating criteria.  The schedular 100 percent rating is the 
greater benefit, however, because it is a prerequisite to 
other benefits , particularly special monthly compensation, 
that are not available when the total rating is based on 
individual unemployability.  38 U.S.C.A. § 1114 (West 2002).  

Having resolved the veteran's claim on a schedular basis and 
thereby having granted the maximum benefit, there is no 
longer a question or controversy regarding the level of 
disability at any time applicable to the period under review.  
No greater benefit could be provided, nor are any exceptions 
to the mootness doctrine present.  Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-
68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 
38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101 (2002).


III.  Entitlement to an Effective Date Earlier than November 
10, 1997

By a rating decision in November 1998, service connection for 
bipolar disorder was granted and assigned a 30 percent 
rating, effective from October 10, 1997.  The effective date 
was subsequently corrected to November 10, 1997 in a rating 
decision June 1999, as this was the actual date of the 
veteran's application to reopen the claim following the 
Board's denial of the claim in November 1988.

After the November 1988 Board decision denied service 
connection for a psychiatric disorder, the veteran's 
application to reopen the claim was not received until 
November 10, 1997.  Between November 1988 and November 10, 
1997, a June 1991 application and other communications 
concerning entitlement to improved pension benefits did not 
evidence an intent to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder.

The Board has reviewed the evidence of record and first notes 
that except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2002).  
It is further provided that when new and material evidence 
(other than service department records) is received after a 
final disallowance, the effective date of the grant of 
service connection will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii) (2002).  Consequently, except as may 
be provided otherwise, the effective date of the grant of 
service connection for bipolar disorder would be November 10, 
1997, the date of receipt of the veteran's claim to reopen 
after the final disallowance by the Board in November 1988.  

The Board has considered whether entitlement to an earlier 
effective date may be appropriate based on the VA treatment 
records that accompanied the November 10, 1997 (they were 
dated earlier than November 10, 1997), but has determined 
that such records do not justify an earlier effective date.  
In this regard, the Board recognizes that 38 C.F.R. 
§ 3.157(b)(1) (2002) provides for the date of the examination 
to be accepted as the date of receipt of claim when a claim 
specifying the benefit sought is received within one year 
from the date of such examination.  However, the Board also 
observes that a report of examination or hospitalization must 
be accepted as an informal claim only once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  See 
Norris v. West, 12 Vet. App. 413, 417 (1999); Crawford v. 
Brown, 5 Vet. App. 33, 35 (1993); Wood v. Derwinski, 1 Vet. 
App. 367, 369 (1991); see also Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (mere presence of medical evidence does 
not constitute informal claim under 38 C.F.R. § 3.157(b)).  

In this case, at the time of the veteran's application to 
reopen in November 1997, a formal claim for compensation for 
bipolar disorder or any other disability had not been 
allowed.  In addition, while a claim for compensation had 
been disallowed, the record does not reflect that 
compensation for bipolar disorder had been disallowed for the 
reason that it was not compensable in degree.  Although the 
Board is not aware of any case wherein the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") expressly determined when a VA 
outpatient record could constitute an informal claim in this 
context, the Board finds that the pertinent language from 
38 C.F.R. § 3.157(b) (2002) as addressed in the above-noted 
cases clearly implies that the subject VA outpatient records 
could not have constituted an informal claim under 38 C.F.R. 
§ 3.157(b) (2002).  See Norris, Brannon, Crawford, and Wood, 
all supra.  In other words, the first sentence in 38 C.F.R. 
§ 3.157(b) creates threshold requirements that must be 
satisfied before treatment records could be examined to 
determine if they constitute an informal claim.  
Consequently, an effective date earlier than November 10, 
1997 is not warranted under 38 C.F.R. § 3.157(b)(1) (2002).

As for whether a June 1991 application for improved pension 
and other communications regarding pension benefits could 
provide a basis for entitlement to an earlier effective date 
for service connection for bipolar disorder, the Board notes 
that there was no statement from the veteran at the time of 
either the application or other communications that could be 
construed as an application to reopen his claim for service 
connection for an acquired psychiatric disorder, and given 
these facts, the Board cannot conclude that the VA was or is 
obligated to consider the veteran's June 1991 application for 
pension benefits and related communications as an application 
to reopen the claim.  Stewart v. Brown, 10 Vet. App. 18 
(1997); 38 C.F.R. § 3.151 (2002).  

Finally, the appellant has not cited and the Board cannot 
identify any statutory or regulatory authority that would 
permit the Board to award an earlier effective date based on 
prior awards issued by the SSA.

In summary, the Board can find no basis to support 
entitlement to an effective date earlier than the date of the 
veteran's claim to reopen, and that the claim for an 
effective date earlier than November 10, 1997 must therefore 
be denied as a matter of law pursuant to Sabonis v. Brown, 6 
Vet. App. 426 (1994).  













ORDER

A 100 percent evaluation for bipolar disorder is granted, 
subject to the legal criteria governing payment of monetary 
benefits.

The appeal for entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is dismissed.

An effective date earlier than November 10, 1997 for the 
grant of service connection for a bipolar disorder is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

